Citation Nr: 0429068	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a vagotomy and pyloroplasty due to a duodenal 
ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served from May 1953 to May 1955.

This appeal arose from a June 2001 rating decision issued by 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office.  The veteran requested a hearing in 
February 2003, but withdrew his request in April 2003.  


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
vagotomy and pyloroplasty have not produced manifestations of 
anemia or weight loss to cause definite impairment of health, 
nor have they caused periodic vomiting or recurrent 
hematemsis or melena.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative residuals of a vagotomy and pyloroplasty due to 
a duodenal ulcer have not been met.  38 U.S.C.A. § 1155 ( 
West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7305, 
7308 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request for a higher rating for the service-
connected duodenal ulcer.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and 
supplemental statement of the case, informed him of the 
information and evidence needed to substantiate the claim for 
a higher rating and complied with the VA's notification 
requirements.  The communications, such as VCAA letters from 
March 2001 and February 2002, explained the evidence needed 
to support a claim for an increased evaluation, what evidence 
was of record regarding his claim for a higher rating, and 
also requested that the veteran submit VA Form 21-4142, 
Authorization for Release of Information, to help obtain 
additional medical records which would substantiate his claim 
for a higher rating.  The letter described what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO issued a statement of the case in 
February 2003 and a supplemental statement of the case in May 
2004, which addressed the veteran's claim for a higher 
rating.  The February 2003 statement of the case explained 
both the veteran's and VA's responsibilities in obtaining 
evidence to substantiate his claim as provided under 38 C.F.R 
§ 3.159.  As such, the Board finds that VA has no outstanding 
duty to inform the appellant that any additional information 
is needed.
The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's VA Medical Center (VAMC) 
treatment records.  VA conducted two medical examinations.  
The appellant elected a personal hearing with a traveling 
Board member, which he subsequently cancelled.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

II.  Facts

The veteran served from May 1953 to May 1955.  The veteran 
was granted service connection for a duodenal ulcer in a 
September 1955 rating decision.  The disorder was assigned a 
noncompensable evaluation effective May 1955 and a 10 percent 
evaluation in August 1955.  In an April 1961 rating decision, 
he was granted a 20 percent disabling evaluation for his 
duodenal ulcer.  In May 1969, the veteran had a vagotomy and 
pyloroplasty.  The veteran was granted a 40 percent disabling 
evaluation effective in November 1975, after noting severe 
explosive diarrhea after eating, occasional nausea, and 
weight loss.

In his statement in support of claim, submitted in January 
2001, the veteran reported that his condition had worsened.  
He noted problems with eating and controlling his bowels.  In 
a VA examination conducted in March 2001, the physician noted 
that the veteran reported having to wear diapers on a daily 
basis and experiencing six to eight bowel movements a day.  
He noted the veteran's weight as 197 pounds.  The examiner 
provided the following diagnosis:

The patient's primary problems as regards 
to his evaluation for the Veteran's 
Administration center on prior vagotomy 
and pyloroplasty secondary to duodenal 
ulcer disease.  This history is 
unchanged.  The patient still has 
problems with dumping syndrome.  The 
established diagnosis post vagotomy and 
pyloroplasty due to duodenal ulcer 
remains as before.  Problems related to 
dumping syndrome are as before.  There is 
no evidence of malnourishment or anemia 
on today's examination.

The veteran's VAMC treatment records reported the 
following weight gain/loss from November 1999 to 
May 2003:

Date
Weight
11/9
9
232.7 
lbs
03/0
0
213.5 
lbs
01/0
1
197 lbs
02/0
1
202.6 
lbs
08/0
1
187.5 
lbs
10/0
1
186.6 
lbs
02/0
2
200.7 
lbs
05/0
3
199 lbs

In his notice of disagreement submitted in July 2001, the 
veteran reported that he had been anemic since 1991.  He 
stated that he had lost 25 pounds over a six month period.  
The veteran also complained of stomach cramping, constant 
diarrhea, and minor nausea.  

A VA examiner noted in a May 2003 exam that the veteran's 
condition had not affected his general health and that there 
was no change in body weight.  He reported that the veteran 
complained of nausea, vomiting, constant diarrhea, and 
abdominal pain.  The physician indicated that the veteran's 
weight was 199 pounds.  He also provided the following 
diagnosis:

1.	VA established diagnosis of 
[pyloroplasty] for duodenal ulcer.  No 
change in diagnosis.

2.	VA established diagnosis of vagotomy.  
Diagnosis is status post vagotomy.  The 
claimant does not have significant 
malnutrition or anemia related to the GI 
condition.

3.	VA established diagnosis of post-vagotomy 
syndrome. Diagnosis is the same. The 
claimant does have severe functional 
impairment related to the diarrhea which 
is a complication of the vagotomy. 

III.  Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected post-operative residuals of a vagotomy and 
pyloroplasty due to a duodenal ulcer.  As in this instance, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has observed that evidence of the present level of 
the disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which evaluation should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2003).

Postoperative residuals of a vagotomy and pyloroplasty due to 
a duodenal ulcer are rated according to the provisions set 
forth in either 38 C.F.R. § 4.114, Diagnostic Code 7305 or 38 
C.F.R. § 4.114, Diagnostic Code 7308.  When residuals of a 
severe duodenal ulcer cause pain (which is only partially 
relived by standard ulcer therapy), periodic vomiting, 
recurrent hematemsis or melena, as well as manifestations of 
anemia and weight loss which produce definite impairment of 
health, a 60 percent evaluation is warranted.  A moderately 
severe duodenal ulcer will be granted a 40 percent 
evaluation, if the following symptoms are present:  
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.

Under Diagnostic Code 7308, a 60 percent evaluation is 
warranted when postgastrectomy syndromes cause nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  A 40 percent evaluation is warranted when episodes 
of epigastric disorders with characteristic mild circulatory 
symptoms after meals, but with diarrhea and weight loss, are 
less frequent.

Under 38 C.F.R. § 4.112, substantial weight loss is defined 
as a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three or more months.  Minor 
weight loss is a 10 to 20 percent loss of the individual's 
baseline weight, sustained for three or more months.  
Inability to gain weight means the individual has 
experienced substantial weight loss and is unable to regain 
it despite appropriate therapy.  Baseline weight is defined 
as the average weight for the two-year period preceding the 
onset of the disease.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 40 percent for post-
operative residuals of a vagotomy and pyloroplasty due to a 
duodenal ulcer.  The veteran has stated that he is anemic and 
has experienced weight loss and severe episodes of diarrhea 
as a result of his condition.  The Board notes that while the 
veteran is competent to describe his symptoms, competent 
medical evidence is required to establish a condition's 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The competent medical evidence establishes that the veteran's 
post-operative residuals of a vagotomy and pyloroplasty due 
to a duodenal ulcer are moderately severe.  The VA examiner 
noted in March 2001 that the veteran was not anemic nor 
malnourished.  He reported that the veteran's condition had 
not changed since the previous diagnosis and evaluation.  In 
May 2003, the VA examiner confirmed the May 2001 diagnosis, 
noting that the veteran's condition had not affected his 
general health and that there was no change in body weight.  
Significantly, since the veteran has filed his claim for a 
higher rating, he has actually regained the weight he lost 
and currently remains stable at 199 pounds.  There is no 
evidence reflecting a weight loss greater than 20 percent of 
the veteran's baseline weight, even if the Board accepts a 
baseline weight of 232.7 pounds.  See 38 C.F.R. § 4.112 
(2003).  The Board notes that while the examiner did indicate 
in May 2003 that the veteran has severe functional impairment 
related to the diarrhea which is a complication of the 
vagotomy, he maintained that the veteran did not have 
"significant malnutrition or anemia related to the GI 
condition."  In addition, neither the veteran nor the VA 
examiners have indicated any problems with vomiting or 
recurrent hematmesis or melena.  Thus, absent evidence of 
anemia, weight loss, periodic vomiting, recurrent hematemesis 
or melena, a 60 percent evaluation is not warranted.  See  38 
C.F.R. § 4.114, Diagnostic Code 7305 (2003).  Therefore, the 
veteran's current severe episodes of diarrhea and minor 
nausea do not warrant an evaluation in excess of 40 percent. 

A 60 percent evaluation is also not warranted under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  While the veteran and the 
examiners have noted mild nausea and severe diarrhea, there 
is no evidence of hypoglycemic symptoms or weight loss with 
malnutrition and anemia.  Again, the veteran's weight has 
remained stable and the VA examiners indicated that he was 
not anemic nor malnourished, nor has his condition changed 
since his last diagnosis and evaluation.  For these reasons, 
the veteran's current condition does not warrant an 
evaluation in excess of 40 percent. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 40 percent for post-operative residuals of a 
vagotomy and pyloroplasty due to a duodenal ulcer, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

IV.  Extraschedular

The Board finds that consideration of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  This regulation provides that to accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

An increased rating for post-operative residuals of a 
vagotomy and pyloroplasty due to a duodenal ulcer is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



